Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	This is a NOA in responses to Applicant’s rce, amendments and remarks filed 02/05/2021. It is noted the current patent application was original filed 04/25/2019; is a continuation of 15726144, filed 10/05/2017, now U.S. Patent #10304038 and having 1 RCE-type filing therein 15726144 is a continuation of 12211770, filed 09/16/2008, now U.S. Patent #9785916 and having 4 RCE-type filings therein 12211770 Claims Priority from Provisional Application 60979777, filed 10/12/2007; in light of telephone interview on 02/24/2021, the examiner's amendment was authorized by attorney of record Jaclyn Schade. 
	The Examiner is invited to contract the undersigned for any reason related to the advancement of this case. Applicant's Attorney agrees to the following:  
	Claims 1-5, 7-13 and 15-19 are pending; claims 1, 9 and 17 are independent claims. Claim(s) 6, 14 and 20 were previously cancelled. Claim(s) 1-3, 5, 7, 9-11, 13, 15 and 17-19 are currently amended. Claim(s) 4 and 12 were original. Claim(s) 8-16 were previously presented.
	 It is noted, Claim(s) 1-3, 5, 7, 9-11, 13, 15 and 17-19 are currently amended to further verified Applicant’s claims invention (i.e., incorporating the limitations from the current specification in Paragraph(s) 48-51. i.e.,  Using Display Templates to Present Rich Media Calendar Events… enables the rich media calendar event to be displayed in a particular interface. …. that defines the display characteristics of non-rich-media data 
	The claims have been amended in accordance with the substance of the telephone interview. Favorable consideration of the pending claims and passing them allowance is agreed upon. 
In addition, Examiner is hereby withdrawn the 112(d) rejections to claim(s) 7-8 and 15-16 [previously presented in the Office Action mailed 11/06/2020, in light of the currently amended claim(s).

	Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered.


EXAMINER’S AMENDMENT
The application has been amended as follows: 
 In the Claims:
	1.	(Currently Amended)  A method for facilitating content presentation, the method being implemented on a machine having at least one processor, storage, and a communication platform, the method comprising:
storing a plurality of data records in a web-based platform, each of the plurality of data records including a plurality of content items and [[metadata]]event data associated with each of the plurality of content items, wherein the content items are rich media; and
for each of the plurality of data records
	determining for each of the plurality of content items, based on the event data, whether the content item is active,
	determining for each of the plurality of content items, based on information on a web-based interface, whether the content item is able to be displayed, 
	in response to the [[first criterion]]content item being active and the  content item being able to be displayed, causing display of the content item in the web-based interface, wherein the content item is displayed in accordance with a template determined based on a type of the web-based interface, and 
content item being [[satisfied]]active and the  content item being unable to be displayed, causing display of the event data


2.	(Currently Amended)  The method of claim 1, wherein determining whether the content item is active comprises:
determining whether a current time [[being]]is included in a display time interval of the content item. 

3.	(Currently Amended)  The method of claim 1, wherein [[metadata]]the event data includes at least one of a date, a time, a description, and a delivery schedule of the content item.

4.	(Original)  The method of claim 1, wherein the content item is one of a video content, an audio content; a dynamic graphical content, and an interactive graphical content.

5.	(Currently Amended)  The method of claim 1, wherein determining whether the content item is able to be displayed comprises:
determining whether the web-based interface includes an application capable of executing the rich-media content. 

6.	(Canceled)   

7.	(Currently Amended)  The method of claim 1, wherein the web-based interface is [[one]]either an email interface [[and]]or a calendar interface.

8.	(Previously Presented)  The method of claim 1, wherein the template includes information determining a layout, a display location, and an appearance of the content item. 

9.	(Currently Amended)  A machine-readable tangible and non-transitory medium having information recorded thereon for facilitating content presentation, wherein the information, when read by the machine, causes the machine to perform the following:
storing a plurality of data records in a web-based platform, each of the plurality of data records including a plurality of content items and [[metadata]]event data associated with each of the plurality of content items, wherein the content items are rich media; and
for each of the plurality of data records
	determining[[,]] for each of the plurality of content items, based on the event data, whether the content item is active,
	determining for each of the plurality of content items, based on information on a web-based interface, whether the content item is able to be displayed,
	in response to the [[first criterion]]content item being active and the  content item being able to be displayed, causing display of the content item in the web-based interface, wherein the content item is displayed in accordance with a template determined based on a type of the web-based interface, and 
	in response to the [[first criterion]] content item being [[satisfied]]active and the  content item being unable to be displayed, causing display of  the event data


10.	(Currently Amended)  The medium of claim 9, wherein determining whether the content item is active comprises:
determining whether a current time [[being]]is included in a display time interval of the content item. 

11.	(Currently Amended)  The medium of claim 9, wherein [[metadata]]the event data includes at least one of a date, a time, a description, and a delivery schedule of the content item.


13.	(Currently Amended)  The medium of claim 9, wherein determining whether the content item is able to be displayed comprises:
determining whether the web-based interface includes an application capable of executing the rich-media content. 

14.	(Canceled)  

15.	(Currently Amended)  The medium of claim 9, wherein the web-based interface is [[one]]either an email interface [[and]]or a calendar interface.

16.	(Previously Presented)  The medium of claim 9, wherein the template includes information determining a layout, a display location, and an appearance of the content item. 

17.	(Currently Amended)  A content presentation system comprising:
a storage for storing a plurality of data records in a web-based platform, each of the plurality of data records including a plurality of content items and [[metadata]]event data associated with each of the plurality of content items, wherein the content items are rich media; and
one or more processors configured to:
for each of the plurality of data records
	determine[[,]] for each of the plurality of content items,  based on the event data, whether the content item is active,
	determining for each of the plurality of content items, based on information on a web-based interface, whether the content item is able to be displayed,
	in response to the [[first criterion]]content item being active and the  content item being able to be displayed, cause display of the content item in the web-based interface, wherein the content item is displayed in accordance with a template determined based on a type of the web-based interface, and 
	in response to the [[first criterion]]content item being [[satisfied]]active and the  content item being unable to be displayed, cause display of  the event data


18.	(Currently Amended)  The system of claim 17, wherein determining whether the content item is active comprises:
determining whether a current time [[being]]is included in a display time interval of the content item. 

19.	(Currently Amended)  The system of claim 17, wherein determining whether the content item is able to be displayed comprises:
determining whether the web-based interface includes an application capable of executing the rich-media content. 

20.	(Canceled)

            Examiner Comments
Claims 1-5, 7-13 and 15-19 are allowed: 










                                              Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUOC A TRAN/Primary Examiner, Art Unit 2177